11/26/2019                              Office of1-2
                 Case 4:19-cv-04650 Document      Harris Filed
                                                         County District Clerk - Marilyn
                                                                on 11/26/19              Burgess Page 1 of 33
                                                                                     in TXSD



  HCDistrictclerk.com             NUNEZ, MARIA vs. GEOVERA SPECIALTY                                       11/26/2019
                                  INSURANCE COMPANY
                                  Cause: 201960161   CDI: 7  Court: 281

  APPEALS
  No Appeals found.

  COST STATMENTS
  No Cost Statments found.

  TRANSFERS
  No Transfers found.

  POST TRIAL WRITS
  No Post Trial Writs found.

  ABSTRACTS
  No Abstracts found.

  SETTINGS
  No Settings found.

  NOTICES
  No Notices found.

  SUMMARY
   CASE DETAILS                                                 CURRENT PRESIDING JUDGE
   File Date                            8/26/2019               Court          281st
   Case (Cause) Location                                        Address        201 CAROLINE (Floor: 14)
                                                                               HOUSTON, TX 77002
   Case (Cause) Status                  Active - Civil
                                                                               Phone:7133686430
   Case (Cause) Type                    Insurance
                                                                JudgeName      CHRISTINE WEEMS
   Next/Last Setting Date               N/A
                                                                Court Type     Civil
   Jury Fee Paid Date                   8/26/2019



  ACTIVE PARTIES
  Name                                               Type                                         Post Attorney
                                                                                                  Jdgm
  NUNEZ, MARIA                                       PLAINTIFF - CIVIL                                    WALKER,
                                                                                                          STEPHEN
                                                                                                          ROLFE

  GEOVERA SPECIALTY INSURANCE COMPANY                DEFENDANT - CIVIL                                    THOMPSON,
                                                                                                          RHONDA
                                                                                                          JOANN
                                                                                                          HARDER

                                                            EXHIBIT 2                                                   1/2
11/26/2019                             Office of1-2
                Case 4:19-cv-04650 Document      Harris Filed
                                                        County District Clerk - Marilyn
                                                               on 11/26/19              Burgess Page 2 of 33
                                                                                   in TXSD


  GEOVERA SPECIALTY INSURANCE COMPANY                     REGISTERED AGENT
  MAY BE SERVED THROUGH ITS GENERAL



  INACTIVE PARTIES
  No inactive parties found.

  JUDGMENT/EVENTS
  Date  Description                                  Order         Post Pgs Volume Filing                             Person
                                                     Signed        Jdgm     /Page Attorney                            Filing
  11/15/2019   ANSWER ORIGINAL PETITION                                    0                 THOMPSON,                GEOVERA
                                                                                             RHONDA JOANN             SPECIALTY
                                                                                             HARDER                   INSURANCE
                                                                                                                      COMPANY
  8/26/2019    JURY FEE PAID (TRCP 216)                                    0
  8/26/2019    ORIGINAL PETITION                                           0                 WALKER, STEPHEN          NUNEZ, MARIA
                                                                                             ROLFE



  SERVICES
  Type Status            Instrument Person              Requested Issued Served Returned Received Tracking Deliver
                                                                                                           To
  CITATION SERVICE    ORIGINAL           GEOVERA   8/26/2019           8/28/2019                                      73663846      ATTORNEY
           ISSUED/IN  PETITION           SPECIALTY                                                                                  PICK-UP
           POSSESSION                    INSURANCE
           OF SERVING                    COMPANY
           AGENCY                        MAY BE
                                         SERVED
                                         THROUGH
                                         ITS
                                         GENERAL
        1455 OLIVER RD FAIRFIELD CA 94534



  DOCUMENTS
  Number           Document                                                                                       Post Date             Pgs
                                                                                                                  Jdgm
  88135195         Defendant Geovera Specialty Insurance Company's Original Answer                                     11/15/2019       2
  87208583         Civil Process Pick-Up Form                                                                          08/28/2019       1
  86829600         Plaintiff's Original Petition Request for Disclosures Request for Production Interrogatories        08/26/2019       28
                   Request for Admissions and Jury Demand




                                                                                                                                               2/2
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 3 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 4 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 5 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 6 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 7 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 8 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 9 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 10 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 11 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 12 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 13 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 14 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 15 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 16 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 17 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 18 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 19 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 20 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 21 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 22 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 23 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 24 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 25 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 26 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 27 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 28 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 29 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 30 of 33
Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 31 of 33
      Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 32 of 33                              11/15/2019 6:23 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 38553861
                                                                                                               By: Bonnie Lugo
                                                                                                   Filed: 11/15/2019 6:23 PM

                                      CAUSE NO. 2019-60161

MARIA NUNEZ,                                      §                   IN THE DISTRICT COURT
    Plaintiff,                                    §
                                                  §
vs.                                               §
                                                  §                   281st JUDICIAL DISTRICT
                                                  §
 GEOVERA SPECIALTY INSURANCE                      §
 COMPANY,                                         §
     Defendant.                                   §                   HARRIS COUNTY, TEXAS


             DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                            ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
“Defendant”) and file this, its original answer, and would respectfully show as follows:
                                                  I.
                                       ORIGINAL ANSWER

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

denies the allegations contained within Plaintiff’s Original Petition and demands strict proof

thereon by a preponderance of the evidence in accordance with the laws of the State of Texas.

                                                  II.

                                  DEMAND FOR JURY TRIAL

        2.      Defendant demands a trial by jury and believes Plaintiff has tendered the

appropriate fee.

        WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

INSURANCE COMPANY respectfully prays that Plaintiff take nothing on her claims against

Defendant, that Defendant recover its costs herein, and that it receive such other and further

relief, general or special, at law or in equity, to which it may show itself to be justly entitled.




                                                                                                             1
    Case 4:19-cv-04650 Document 1-2 Filed on 11/26/19 in TXSD Page 33 of 33



                                            Respectfully submitted,

                                            THOMPSON, COE, COUSINS & IRONS, L.L.P.

                                            By:     /s/ Rhonda J. Thompson
                                                   Rhonda J. Thompson
                                                   State Bar No. 24029862
                                                   700 N. Pearl Street, 25th Floor
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 871-8200
                                                   Facsimile: (214) 871-8209
                                                  rthompson@thompsoncoe.com

                                                  Of counsel:
                                                  Susan Sparks Usery
                                                  State Bar No. 18880100
                                                  Thompson, Coe, Cousins & Irons, LLP
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713) 403-8210
                                                  Facsimile: (713) 403-8299
                                                  susery@thompsoncoe.com

                                            ATTORNEYS FOR DEFENDANT
                                            GEOVERA SPECIALTY INSURANCE
                                            COMPANY


                               CERTIFICATE OF SERVICE

        This is to certify that on the 15th day of November, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Stephen R. Walker
Gregory J. Finney
Juan A. Solis
LAW OFFICES OF MANUEL SOLIS, PC
6657 Navigation Blvd.
Houston, Texas 77011
swalker@manuelsolis.com
gfinney@manuelsolis.com
jusolis@manuelsolis.com
Attorneys for Plaintiffs


                                                    /s/ Rhonda J. Thompson_________
                                                    Rhonda J. Thompson




                                                                                               2
